Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this
October 8, 2018 (the “Effective Date”) by and between Perrigo Management
Company, a Michigan corporation (the “Company”), and Murray S. Kessler
(“Executive).

WHEREAS, the Company desires to employ Executive as its Chief Executive Officer
and President;

WHEREAS, Executive desires to be employed as the Chief Executive Officer and
President of the Company; and

WHEREAS, the Company and Executive desire to enter into this Agreement to set
forth the terms of Executive’s service to the Company.

NOW, THEREFORE, in consideration of the foregoing, the mutual promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are acknowledged, the parties agree as follows:

1.    Employment Period. The Company agrees to employ Executive, and Executive
agrees to serve the Company and its Affiliates (as defined below), subject to
the terms and conditions of this Agreement, for the period commencing on the
Effective Date and ending on the third anniversary of the Effective Date.
Thereafter, unless previously terminated, the Employment Period shall be
automatically extended for consecutive periods of one year unless either party
provides written notice to the other party that the Employment Period will not
be extended (a “Non-Renewal”) in accordance with Section 11(b) (a “Notice of
Non-Renewal”) not less than 180 days prior to the end of the Employment Period
as then in effect (such initial employment period, together with all such
extensions (if any), the “Employment Period”). Notwithstanding the foregoing,
(a) upon a “Change in Control” (as defined in the Perrigo Company plc Change in
Control Severance Policy for U.S. Employees, as amended and restated effective
of February 5, 2017 (the “CiC Policy”)), the Employment Period shall
automatically be extended until the second anniversary of the date such Change
in Control is consummated (unless the Employment Period would otherwise expire
after such date); and (b) the Employment Period shall immediately terminate upon
any termination of Executive’s employment with the Company and its subsidiaries
pursuant to Section 4. For purposes of this Agreement, the term “Affiliate”
means an entity controlled by, controlling or under common control with Perrigo
Company plc, a public limited company incorporated in Ireland (“Parent”) or the
Company (for the avoidance of doubt, the Company is an Affiliate of Parent and
vice versa).

2.    Position and Duties; Location; Standard of Services.

(a)    Position and Duties. During the Employment Period, Executive shall serve
as Chief Executive Officer and President of the Company and shall perform
customary and appropriate duties as may be reasonably assigned to Executive from
time to time by the Board of Directors of Parent (the “Board”). In connection
with Executive’s employment by and service with the Company, as of the Effective
Date, Executive shall (i) also hold the titles of Chief Executive Officer and
President of Parent, and (ii) serve as a director of the Board (subject to the
provisions of Parent’s Memorandum and Articles of Association), in each case,
without any



--------------------------------------------------------------------------------

additional compensation in respect thereof or the creation of an employment
relationship with Parent. Executive shall have such responsibilities, power and
authority as those normally associated with such positions in public companies
of a similar stature. Executive shall report solely and directly to the Board.

(b)    Location. During the Employment Period, Executive’s principal place of
employment shall be located in West Palm Beach, Florida, at a Company office
with appropriate clerical support. Executive acknowledges and agrees that in his
position, reasonable business travel at the Company’s request will be necessary,
and that Executive will spend significant time in the Company’s executive
offices in Allegan, Michigan and, as needed, its offices in Ireland.

(c)    Standard of Services. During the Employment Period, Executive agrees to
devote Executive’s full business attention and time to the business and affairs
of the Company and its Affiliates and to use Executive’s reasonable best efforts
to perform faithfully and efficiently such responsibilities. During the
Employment Period, Executive may deliver lectures, fulfill speaking engagements,
teach at educational institutions, manage personal investments and, subject to
the prior written approval of the Board (or a committee thereof), which approval
shall not be unreasonably withheld, serve on civic, charitable or other
not-for-profit or for-profit boards or committees (collectively, the “Other
Activities”), in each case, so long as such Other Activities do not materially
interfere with the performance of Executive’s responsibilities in accordance
with this Agreement and Executive complies with applicable provisions of any
codes of business conduct and ethics of the Company and its Affiliates, as in
effect from time to time. The Board hereby consents to Executive’s continuing
service with those Other Activities that he disclosed to the Board prior to the
Effective Date. For avoidance of doubt, Executive’s engagement in the Other
Activities in accordance with this Section 2(c) shall not be deemed a violation
of the foregoing requirement that Executive shall devote his full business
attention and time to the business and affairs of the Company and its Affiliates
and use his reasonable best efforts to perform faithfully and efficiently such
responsibilities.

3.    Compensation and Employee Benefits.

(a)    Annual Base Salary. During the Employment Period, Executive shall receive
an annual base salary (the “Annual Base Salary”) of $1,200,000 payable in
accordance with the Company’s regular payroll practices, but no less frequently
than monthly. The Annual Base Salary shall be reviewed periodically by the Board
or an appropriate committee thereof (the Board or such committee, the
“Committee”) for possible increase (but not decrease), as determined in the sole
and absolute discretion of the Committee, pursuant to the normal performance
review policies for senior executives of the Company. Notwithstanding the above,
the Committee may decrease the Annual Base Salary in a proportion (not greater
than 5%) that generally applies to other senior executives of the Company in
connection with an across-the-board senior executive salary decrease as a result
of adverse business conditions, so long as such reduction ceases upon the
cessation of such adverse business conditions; provided, that the foregoing
ability to decrease the Annual Base Salary shall cease to apply upon a Change in
Control. The term “Annual Base Salary” as used in this Agreement shall refer to
the Annual Base Salary as it may be so adjusted from time to time.

 

2



--------------------------------------------------------------------------------

(b)    Annual Bonus. During the Employment Period, Executive shall have the
opportunity to earn, for each fiscal year of the Company, an annual bonus (the
“Annual Bonus”) pursuant to the terms of the management incentive bonus plan
(the “MIB”) in which the Company’s senior executives participate, as in effect
from time to time. Executive’s target Annual Bonus opportunity shall be no less
than 125% of the Annual Base Salary (the “Target Annual Bonus”); provided,
Executive’s Annual Bonus for the 2018 fiscal year, to the extent earned as
provided below, shall be prorated (based on the ratio of the number of days from
the Effective Date to the last day of the fiscal year to 365). The actual amount
of the Annual Bonus may range from 0% to 200% of the Target Annual Bonus, as
determined by the Committee on the same basis as determinations made with
respect to other senior executives of the Company, based on the achievement of
pre-established performance goals and its evaluation of Executive’s performance
(together, the “Bonus Performance Metrics”); provided, that Executive will be
eligible to receive an Annual Bonus equal to no less than 50% of the Target
Annual Bonus in the event that the minimum Bonus Performance Metrics for the
applicable fiscal year are achieved. Each Annual Bonus that Executive earns
pursuant to the applicable Bonus Performance Metrics shall be paid to Executive
at the same time as the Company otherwise pays annual bonuses to senior
executives of the Company for the applicable fiscal year. Except as provided in
Section 5(a), (b), (c), or (d), as applicable, the Annual Bonus shall be subject
to Executive being employed on the date of payment of the Annual Bonus for the
applicable year. The Annual Bonus shall not be considered an acquired right of
Executive, even if it is paid on a repeated basis.

(c)    Long-Term Incentive Awards. Beginning in the calendar year 2019,
Executive will be eligible to participate in Parent’s 2013 Long-Term Incentive
Plan (or successor plan), as amended (the “2013 LTIP”), on terms and conditions
as determined in the sole and absolute discretion of the Committee; provided,
that annual grants shall (i) be on the same terms and conditions (including the
form and mix of grant types) as, and granted to Executive at the same time as
such awards are granted to, other members of the Company’s executive committee,
and (ii) have a grant date fair value of not less than $7,750,000. During the
Employment Period, Executive shall also be eligible to participate in other
long-term cash and equity incentive plans, practices, policies, and programs
applicable generally to other senior executives of the Company, as determined by
the Committee in its sole and absolute discretion.

(d)    Sign-On Bonus. Executive shall receive sign-on bonus awards, as follows:

(i)    A cash sign-on bonus in the amount of $950,000 shall be paid within 30
days after the Effective Date; and

(ii)    A stock option in respect of shares of Parent common stock (the “Sign-On
Option”) shall be granted on the Effective Date pursuant to the 2013 LTIP. The
Sign-On Option shall have a per share exercise price equal to the “Fair Market
Value” (as defined in the 2013 LTIP) of a share of Parent common stock on the
Effective Date, and such number of shares as have a grant date value of
$2,500,000 (determined using Parent’s valuation method for purposes of ASC Topic
718). The Sign-On Option shall be governed by the terms and conditions set forth
in a form of nonqualified stock option agreement previously provided to
Executive (the “Sign-On Option Agreement”), which shall include that the Sign-On
Option (x) shall have a ten-year option term; (y) shall

 

3



--------------------------------------------------------------------------------

become fully vested and exercisable on the third (3rd) anniversary of the
Effective Date (the “Sign-On Option Vesting Date”) provided, except as provided
in clause (z) below, that Executive remains in employment through the Sign-On
Option Vesting Date; and (z) upon any termination of Executive’s employment by
the Company without Cause, by Executive for Good Reason, or due to Executive’s
death or Disability (each such capitalized term as defined below), the Sign-On
Option will (A) become fully vested and exercisable immediately upon the Date of
Termination (defined below), and (B) remain outstanding and exercisable until
the earlier of the date that is 24 months following the Date of Termination and
the expiration of the term of the Sign-On Option.

(e)    Other Employee Benefit Plans; Perquisites; Vacation. During the
Employment Period, Executive shall be entitled to the perquisites, and to
participate in the employee benefit plans, practices, policies and programs, in
each case, as in effect from time to time, and that are generally applicable to
other senior executives of the Company (including, but not limited to,
retirement, deferred compensation and health and welfare benefits) on the same
terms as are applicable to other senior executives of the Company. In addition,
during the Employment Period, Executive shall be eligible for four weeks of
vacation per calendar year, or such greater amount of time as is determined in
accordance with the Company’s vacation policy as in effect from time to time,
and in all cases subject to the terms of such policy.

(f)    Business Expenses. During the Employment Period, Executive shall be
entitled to receive prompt reimbursement for all reasonable business expenses
(including travel, entertainment, professional dues and subscriptions) incurred
by Executive, in accordance with the Company’s policies as in effect from time
to time; provided, however, that the Company shall in no event pay for or
reimburse Executive for expenses incurred in relation to travel between the
Company’s office in West Palm Beach, Florida and the Company’s executive offices
in Allegan, Michigan.

(g)    Legal Fees. The Company will pay Executive’s legal counsel directly, upon
presentation of customary invoices, for the fees and expenses incurred by
Executive, in connection with the preparation and negotiation of this Agreement
and the Exhibits hereto, up to a maximum of $30,000.

4.    Termination of Employment.

(a)    Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death during the Employment Period. If the Board determines in
good faith that the Disability of Executive has occurred during the Employment
Period (pursuant to the definition of Disability set forth below), it may
provide Executive with written notice in accordance with Section 11(b) of its
intention to terminate Executive’s employment. In such event, Executive’s
employment with the Company and its Affiliates shall terminate effective on the
30th day after Executive’s receipt of such notice (the “Disability Effective
Date”), provided that, within the 30 days after such receipt, Executive shall
not have returned to full-time performance of Executive’s duties. For purposes
of this Agreement, “Disability” shall mean the absence of Executive from
Executive’s duties with the Company and its Affiliates on a full-time basis for
such period of time as qualifies Executive for monthly disability benefit
payments under the Company’s long-term disability plan, as a result of
incapacity due to mental or physical illness. For the avoidance

 

4



--------------------------------------------------------------------------------

of doubt, during any period when Executive is absent from duties with the
Company and its Affiliates as a result of incapacity due to mental or physical
illness, but prior to Executive’s termination of employment due to Disability,
Executive shall remain an employee of the Company and shall continue to receive
the Annual Base Salary and all employee benefits provided to Executive pursuant
to this Agreement in accordance with the terms of this Agreement.

(b)    Cause. The Company may terminate Executive’s employment during the
Employment Period either with or without Cause. For purposes of this Agreement,
“Cause” shall mean, as determined in the sole discretion of the Board:

(i)    The commission by Executive of an act of dishonesty or breach of trust,
that is willful and demonstrably and materially injurious to the business,
financial condition or reputation of the Company or its Affiliates;

(ii)    Executive’s conviction of, or entry of a plea of guilty or nolo
contendere with respect to, a felony crime or a crime involving moral turpitude,
fraud, forgery, embezzlement or similar conduct;

(iii)    Executive’s willful failure to perform Executive’s material duties with
the Company or its Affiliates (other than as a result of physical or mental
illness, impairment or disability);

(iv)    A willful and material breach by Executive of Executive’s obligations
under this Agreement, including a material and willful breach of the restrictive
covenants and confidentiality provisions set forth in Section 7;

(v)    Executive’s engaging in misconduct involving moral turpitude to the
extent that his credibility and reputation no longer conform to the standard of
senior executives of the Company or its Affiliates; or

(vi)    A failure to assist and cooperate with the Company or its Affiliates in
connection with the defense or prosecution of any claim that may be made against
or by the Company or its Affiliates, or in connection with any ongoing or future
investigation or dispute or claim of any kind involving the Company or its
Affiliates, including any proceedings before any arbitral, administrative,
regulatory, judicial, legislative or other body or agency.

For the purposes of Sections 4(b)(i) and (iii) only, no act or omission shall be
willful if conducted in good faith or with a reasonable belief that such act or
omission was in the best interests of the Company. Executive will not be deemed
to be discharged for Cause unless and until there is delivered to Executive a
copy of a resolution duly adopted by the affirmative vote of not less than a
majority of the entire membership of the Board (excluding Executive, if he is
then a member of the Board), at a meeting called and duly held for such purpose,
that Executive is guilty of the conduct set forth above and specifying the
particulars thereof in detail. For the avoidance of doubt, any such
determination by the Board shall be subject to de novo review by a court of law
pursuant to the dispute provisions of Section 11(a).

 

5



--------------------------------------------------------------------------------

(c)    Good Reason. Executive’s employment may be terminated by Executive either
with or without Good Reason. For purposes of this Agreement, “Good Reason” shall
mean Executive’s voluntary resignation after any of the following actions are
taken by the Company or any of its Affiliates without Executive’s written
consent:

(i)    A material diminution of Executive’s duties or responsibilities
(including reporting responsibilities), authorities, powers or functions,
including removal or failure to re-nominate for election to the Board or ceasing
to be Chief Executive Officer and President of the Company or Parent or
assignment of duties materially inconsistent with the position of Chief
Executive Officer and President of the Company or Parent, other than during an
extended absence due to mental or physical illness (as determined in good faith
by the Board) so long as any such material diminution ceases upon Executive’s
return to work following such extended absence;

(ii)    A relocation in Executive’s principal place of employment that would
result in Executive’s commute from his principal residence increasing by 20
miles or more; or

(iii)    Any material breach of this Agreement by the Company, including any
material reduction in Executive’s Annual Base Salary (other than as contemplated
by Section 3(a)) or Target Annual Bonus.

In order to invoke a termination for Good Reason, Executive shall provide
written notice to the Company of the existence of one or more of the conditions
described in clauses (i) through (iii) within 90 days following Executive’s
knowledge of the initial existence of such condition or conditions, specifying
in reasonable detail the conditions constituting Good Reason, and the Company
and its Affiliates shall have 30 days following receipt of such written notice
(the “Cure Period”) during which they may remedy the condition. In the event
that the Company and its Affiliates fail to remedy the condition constituting
Good Reason during the applicable Cure Period, Executive’s “separation from
service” (within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (collectively, with the regulations and other guidance
promulgated thereunder, the “Code”)) must occur, if at all, within 30 days
following such Cure Period in order for such termination as a result of such
condition to constitute a termination for Good Reason.

(d)    Notice of Termination. Any termination by the Company with or without
Cause, or by Executive with or without Good Reason, shall be communicated by
Notice of Termination to the other party hereto given in accordance with
Section 11(b). For purposes of this Agreement, a “Notice of Termination” means a
written notice that (i) indicates the specific termination provision in this
Agreement relied upon, (ii) if the termination is by the Company for Cause or by
Executive for Good Reason, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated and (iii) specifies the Date of
Termination (as defined below), which date shall not be more than 30 days after
the delivery of such notice (except in the case of a Notice of Non-Renewal that
is deemed a Notice of Termination in accordance with the following sentence, in
which case the Date of Termination shall be the date on which the Employment
Period expires pursuant to Section 1). For the avoidance of doubt, a Notice of
Non-Renewal delivered pursuant

 

6



--------------------------------------------------------------------------------

to Section 1 will be deemed to be a Notice of Termination and the expiration of
the Employment Period following a Non-Renewal will be a termination of
Executive’s employment either by the Company without Cause (if the Company
delivers the Notice of Non-Renewal), or by Executive without Good Reason (if
Executive delivers the Notice of Non-Renewal).

(e)    Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by the Company with or without Cause, or by Executive
with or without Good Reason, the date of receipt of the Notice of Termination or
any later date specified therein within 30 days following such notice (except
that in the case of a termination by Executive without Good Reason, the Company
may in its sole discretion change any such later date to a date of its choosing
between the date of such receipt and such later date), (ii) if Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of Executive or the Disability Effective
Date, as the case may be, or (iii) if Executive’s employment is terminated by a
Non-Renewal, the date on which the Employment Period expires pursuant to
Section 1.

(f)    Resignation from Other Positions. Upon the termination of Executive’s
employment for any reason (unless otherwise agreed in writing by the Company and
Executive), Executive shall be deemed to have resigned, without any further
action by Executive, from any and all officer and director positions that
Executive, immediately prior to such termination, (i) held with Parent, the
Company or any of its Affiliates and (ii) held with any other entities at the
direction of, or solely as a result of Executive’s affiliation with, the Company
or any of its Affiliates. If for any reason this Section 4(f) is deemed to be
insufficient to effectuate such resignations, then Executive shall, upon
Parent’s or the Company’s request, execute any documents or instruments that
Parent or the Company may deem necessary or desirable to effectuate such
resignations. In addition, Executive hereby designates the Secretary or any
Assistant Secretary of Parent or of any Affiliate to execute any such documents
or instruments as Executive’s attorney-in-fact to effectuate such resignations
if execution by the Secretary or any Assistant Secretary of Parent or any
Affiliate is deemed by Parent or any Affiliate to be a more expedient means to
effectuate such resignation or resignations.

5.    Obligations of the Company upon Termination.

(a)    Other than for Cause, Death or Disability; Company Non-Renewal;
Resignation for Good Reason. If, during the Employment Period, the Company
terminates Executive’s employment without Cause (other than due to death or
Disability), there is a Non-Renewal as a result of the Company’s delivery of a
Notice of Non-Renewal, or Executive terminates employment for Good Reason, in
each case, other than upon or within 24 months following the consummation of a
Change in Control (in which case Section 5(b) shall apply), then, subject to
Section 11(j) and to, in the case of clauses (ii), (iii), (iv), (v), and
(vii) below, Executive’s execution within 50 days following the Date of
Termination of a release of claims in the form attached as Exhibit A (the
“Release”), which Release has become irrevocable in accordance with its terms
(the date the Release becomes irrevocable, the “Release Effective Date”), the
Company shall pay to Executive the following:

(i)    the sum of (A) the portion of the Annual Base Salary due for the period
through the Date of Termination to the extent not theretofore paid, (B) any
accrued but

 

7



--------------------------------------------------------------------------------

unpaid vacation and (C) Executive’s business expenses that have not been
reimbursed by the Company as of the Date of Termination that were incurred by
Executive prior to the Date of Termination in accordance with the applicable
policy of the Company (the sum of the amounts described in clauses (A), (B) and
(C) shall be hereinafter referred to as the “Accrued Obligations”), which
Accrued Obligations shall be paid in a lump sum in cash within 60 days following
the Date of Termination;

(ii)    any unpaid Annual Bonus earned by Executive in respect of the fiscal
year of the Company that was completed on or prior to the Date of Termination
(the “Unpaid Annual Bonus”), which Unpaid Annual Bonus shall be paid in a lump
sum in cash on the first payroll date following the Release Effective Date
(other than any portion of such Unpaid Annual Bonus that was deferred, which
portion shall instead be paid in accordance with the applicable deferral
arrangement and any election thereunder);

(iii)    a prorated Annual Bonus in respect of the fiscal year of the Company in
which the Date of Termination occurs, with such amount to equal the product of
(A) the amount determined by the Committee based on actual performance for the
fiscal year in which the Date of Termination occurs and otherwise on a basis no
less favorable than the basis on which annual incentive award determinations are
made by the Committee for other senior executives of the Company in respect of
such fiscal year, and (B) a fraction, (I) the numerator of which is the number
of days in the fiscal year of the Company in which the Date of Termination
occurs through the Date of Termination, and (II) the denominator of which is 365
(the “Prorated Annual Bonus”), which Prorated Annual Bonus shall be paid on the
date on which the Company otherwise pays annual bonuses to senior executives of
the Company for such fiscal year (other than any portion of such Annual Bonus
that was deferred, which portion shall instead be paid in accordance with the
applicable deferral arrangement and any election thereunder);

(iv)    an amount equal to the product of (A) 1.5 multiplied by (B) the sum of
(x) the Annual Base Salary and (y) the Target Annual Bonus as in effect for the
fiscal year of the Company in which the Date of Termination occurs, which amount
shall be payable in a lump sum on the first payroll date following the Release
Effective Date;

(v)    if Executive elects health care continuation coverage under Section 4980B
of the Code or other applicable law (“COBRA”) for himself and/or his eligible
covered dependents equivalent to the coverage which they were receiving
immediately prior to the Date of Termination, for 18 months following the Date
of Termination, or such shorter period determined in accordance with clause
(B) of this sentence (the “Continuation Period”), the Company shall pay the full
premium cost of such coverage, based on the prevailing rate (the “Prevailing
COBRA Rate”) charged by the Company to persons who elect similar health care
continuation coverage under COBRA (the “Health Care Benefits”); provided,
however, that (A) the premium cost payments for Health Care Benefits shall be
reported by the Company as taxable income to Executive to the extent reasonably
determined by the Company to be necessary to avoid the Health Care Benefits from
being considered to have been provided under a discriminatory self-insured
medical reimbursement plan pursuant to Section 105(h) of the Code, and (B) the
Continuation Period shall cease at such time that Executive is eligible to
receive health care benefits under another employer-provided plan (but no
repayment of any previously-paid premium shall be required);

 

8



--------------------------------------------------------------------------------

(vi)    to the extent not theretofore paid or provided, the Company shall timely
pay or provide, in accordance with the terms of the applicable plan, program,
policy, practice or contract, to Executive any other amounts or benefits
required to be paid or provided or that Executive is eligible to receive under
any plan, program, policy, practice or contract of the Company through the Date
of Termination (such other amounts and benefits shall be hereinafter referred to
as the “Other Benefits”); and

(vii)    for purposes of any equity incentive awards granted to Executive
following the Effective Date that remain outstanding on the Date of Termination
(other than the Sign-On Option) (the “Annual Equity Awards”), and
notwithstanding anything to the contrary in the applicable award agreement, the
2013 LTIP, or any successor or similar plan, such Annual Equity Awards that
would otherwise be scheduled to vest during the 24 months following the Date of
Termination shall continue to vest during such 24-month period according to the
vesting schedule in effect prior to the Date of Termination (or, with respect to
any time-vesting or performance-based Annual Equity Awards with “cliff-vesting”
schedules, a prorated portion shall vest at the conclusion of the 24-month
period, based on the portion of such “cliff-vesting” schedule that will have
elapsed during such 24-month period), with (x) any Annual Equity Awards in the
form of stock options remaining exercisable until the earlier of (A) the date
that is 24 months following the Date of Termination, and (B) the end of the
applicable stock option’s term, (y) time-based restricted shares or restricted
stock units settling promptly upon vesting, and (z) performance-based awards
remaining subject to achievement of the relevant performance criteria, and
settling upon vesting to the extent so earned. For the avoidance of doubt, upon
Executive’s termination of employment, the Sign-On Option shall be treated in
accordance with the Sign-On Option Agreement.

For the avoidance of doubt, if applicable, any amount payable pursuant to
Section 5(a) shall be determined without regard to any reduction in compensation
that resulted in Executive’s termination of employment for Good Reason. If
Executive does not execute the Release within 50 days following the Date of
Termination, or if Executive revokes the Release, Executive shall be entitled to
only the compensation and benefits contemplated by Sections 5(a)(i) and (vi).

(b)    Change in Control Termination. If, during the Employment Period, the
Company terminates Executive’s employment without Cause (other than due to death
or Disability), there is a Non-Renewal as a result of the Company’s delivery of
a Notice of Non-Renewal, or Executive terminates employment for Good Reason, in
each case, upon or within 24 months following the consummation of a Change in
Control, then, subject to Section 11(j) and, in the case of all payments and
benefits other than the Accrued Obligations and the Other Benefits, Executive’s
execution within 50 days of the Date of Termination, and non-revocation, of the
Release, the Company shall pay to Executive the following:

(i)    the Accrued Obligations, the Unpaid Annual Bonus, the Health Care
Benefits and the Other Benefits in accordance with the terms of Sections
5(a)(i), (ii), (v), and (vi), respectively;

 

9



--------------------------------------------------------------------------------

(ii)    the Prorated Annual Bonus, which Prorated Annual Bonus shall be paid on
the date on which the Company otherwise pays annual bonuses to senior executives
of the Company for such fiscal year (other than any portion of such Annual Bonus
that was deferred, which portion shall instead be paid in accordance with the
applicable deferral arrangement and any election thereunder);

(iii)    an amount equal to the product of (A) two multiplied by (B) the sum of
(x) the Annual Base Salary and (y) the Target Annual Bonus as in effect for the
fiscal year of the Company in which the Date of Termination occurs, payable in a
lump sum on the first payroll date following the Release Effective Date;

(iv)    a cash payment in an amount equal to six months’ health care premiums at
the Prevailing COBRA Rate for Executive and each of his eligible dependents,
payable in a lump sum on the first payroll date following the Release Effective
Date; and

(v)    for purposes of any Annual Equity Awards granted to Executive following
the Effective Date that remain outstanding on the Date of Termination, and
notwithstanding anything to the contrary in the applicable award agreement, the
2013 LTIP, or any successor or similar plan, such Annual Equity Awards shall
become fully vested (with any such Annual Equity Awards that are subject to
performance-based vesting criteria vesting at “target” levels of achievement),
and any Annual Equity Awards in the form of stock options remaining exercisable
until the earlier of (A) the date that is 24 months following the Date of
Termination, and (B) the end of the applicable stock option’s term. For the
avoidance of doubt, upon Executive’s termination of employment, the Sign-On
Option shall be treated in accordance with the Sign-On Option Agreement.

For the avoidance of doubt, if applicable, any amount payable pursuant to
Section 5(b) shall be determined without regard to any reduction in compensation
that resulted in Executive’s termination of employment for Good Reason. If
Executive does not execute the Release within 50 days following the Date of
Termination, or if Executive revokes the Release, Executive shall be entitled to
only the Accrued Obligations and the Other Benefits.

Other than as set forth in this Section 5(a) or 5(b), as applicable, in the
event of a termination of Executive’s employment by the Company without Cause
(other than due to death or Disability), due to a Non-Renewal as a result of the
Company’s delivery of a Notice of Non-Renewal, or by Executive for Good Reason,
the Company and its Affiliates shall have no further obligation to Executive
under this Agreement.

(c)    Death; Disability. If Executive’s employment is terminated by reason of
Executive’s death or Disability during the Employment Period, this Agreement
shall terminate without further obligations to Executive, other than for payment
of the Accrued Obligations, the Unpaid Annual Bonus and the Prorated Annual
Bonus and the timely payment or provision of the Other Benefits. The Accrued
Obligations, the Unpaid Annual Bonus and the Prorated Annual Bonus shall be paid
to Executive’s estate (in the event of death) or Executive or his legal
representative (in the event of Disability), as applicable, on the same schedule
as contemplated by Sections 5(a)(i)-(iii). For the avoidance of doubt, upon
Executive’s termination of employment, the Sign-On Option shall be treated in
accordance with the Sign-On Option Agreement.

 

10



--------------------------------------------------------------------------------

(d)    Other Termination. If Executive’s employment is terminated during the
Employment Period for a reason other than those governed by Section 5(a), (b),
and (c) (including, for the avoidance of doubt, due to a Non-Renewal as a result
of Executive’s delivery of a Notice of Non-Renewal), this Agreement shall
terminate without further obligations to Executive under this Agreement, other
than for (i) payment of the Accrued Obligations within 60 days following the
Date of Termination and (ii) the timely payment or provision of the Other
Benefits.

(e)    Full Settlement. The payments and benefits provided under this Section 5
shall be in full satisfaction of the obligations of the Company and its
Affiliates to Executive under this Agreement or any other plan, agreement,
policy or arrangement of the Company and its Affiliates upon his termination of
employment, and in no event shall Executive be entitled to severance pay or
benefits beyond those specified in this Section 5 (for the avoidance of doubt,
including the Perrigo Company plc Executive Committee Severance Policy, as
effective June 14, 2017, the Perrigo Company plc U.S. Severance Policy, as
amended and restated effective February 6, 2017, and the CiC Policy).

6.    No Mitigation. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of any amounts payable
to Executive under Section 5 and such amounts shall not be reduced whether or
not Executive obtains other employment.

7.    Restrictive Covenants. In consideration for Executive’s continued
employment and the compensation and benefits payable hereunder, Executive agrees
to the covenants set forth below.

(a)    Nondisclosure of Confidential Information.

(i)    The parties agree that, during the course of Executive’s employment with
the Company and its Affiliates, Executive will have access to, and will gain
knowledge with respect to, Confidential Information (as defined below).
Executive agrees that Executive shall not, except in the reasonable, good faith
discretion of Executive as required to discharge his duties hereunder or with
the consent of the Board, during the period of Executive’s employment with the
Company and its Affiliates and thereafter for so long as it remains Confidential
Information, use or disclose, or knowingly permit any unauthorized Person (as
defined in Section 13(d) of the Securities Exchange Act of 1934) to use,
disclose or gain access to, any Confidential Information; provided, however,
that Executive may disclose Confidential Information (x) as required by law or
(y) as ordered by a court, provided that in any event described in the preceding
clause (x) or (y), (A) Executive shall promptly notify the Company in writing,
and consult with and assist the Company or its Affiliates in seeking a
protective order or request for another appropriate remedy, (B) in the event
that such protective order or remedy is not obtained, or if the Company waives
compliance with the terms of the preceding clause (A), Executive shall disclose
only that portion of the Confidential Information that, in the opinion of

 

11



--------------------------------------------------------------------------------

Executive’s legal counsel, is legally required to be disclosed and shall
exercise reasonable best efforts to assure that confidential treatment shall be
accorded to such Confidential Information by the receiving Person and (C) to the
extent permitted by applicable law, the Company and its Affiliates shall be
given an opportunity to review the Confidential Information prior to disclosure
thereof.

(ii)    Without limiting the foregoing, Executive agrees to keep confidential
the existence of, and any information concerning, any dispute between Executive
and the Company or any of its Affiliates, except that Executive may disclose
information concerning such dispute to the court that is considering such
dispute and to Executive’s legal counsel, provided that such counsel agrees not
to disclose any such information other than as necessary to the prosecution or
defense of such dispute.

(iii)    For purposes of this Agreement, “Confidential Information” means
information, observations and data concerning the business and affairs of the
Company or any of its Affiliates, including all business information (whether or
not in written form) that relates to the Company or any of its Affiliates, or
their directors, officers, employees, customers, suppliers or contractors or any
other third parties with respect to which the Company or any of its Affiliates
has a business relationship or owes a duty of confidentiality, or their
respective businesses or products, and that is not known to the public generally
other than as a result of Executive’s breach of this Agreement, including
technical information or reports; trade secrets; unwritten knowledge and “know
how”; operating instructions; training manuals; customer lists; customer buying
records and habits; product sales records and documents; product development,
marketing and sales strategies; market surveys; marketing plans; profitability
analyses; product cost; long-range plans; information relating to pricing,
competitive strategies and new product development, including processes,
formulas, designs, drawings, engineering and technology; information relating to
any forms of compensation or other personnel-related information; contracts; and
supplier lists. Confidential Information shall not include such information
known to Executive prior to Executive’s involvement with the Company or any of
its Affiliates or information rightfully obtained from a third party (other than
pursuant to a breach by Executive of this Agreement or any other duty of
confidentiality).

(iv)    Nothing herein shall preclude (i) Executive’s right to communicate,
cooperate or file a complaint with any European, U.S., national, federal, state
or local governmental or law enforcement branch, agency or entity (collectively,
a “Governmental Entity”) with respect to possible violations of any European,
U.S., national, federal, state or local law or regulation, or otherwise make
disclosures to any Governmental Entity, in each case, that are protected under
the whistleblower or similar provisions of any such law or regulation; provided,
that in each case such communications and disclosures are consistent with
applicable law or (ii) Executive’s right to receive an award from a Governmental
Entity for information provided under any whistleblower or similar program.

(b)    Inventions and Patents. Executive agrees that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information that relate to the actual or
anticipated business, research and development or

 

12



--------------------------------------------------------------------------------

existing or future products or services of the Company or its Affiliates, and
that are conceived, developed or made by Executive during his employment with
the Company or its Affiliates (“Work Product”) belong to the Company and its
Affiliates. Executive shall promptly disclose such Work Product to the Company
and its Affiliates and perform all actions reasonably requested by the Company
or its Affiliates (whether during or after the Employment Period) to establish
and confirm such ownership (including assignments, consents, powers of attorney,
and other instruments). To the fullest extent permitted by applicable law all
intellectual property (including patents, trademarks, and copyrights) which are
made, developed or acquired by Executive in the course of Executive’s employment
with the Company or its Affiliates will be and remain the absolute property of
the Company and its Affiliates, and Executive shall assist the Company and its
Affiliates in perfecting and defending their rights to such intellectual
property.

(c)    Noncompetition. During Executive’s employment with the Company and its
Affiliates and for a period of 24 months following the termination of
Executive’s employment for any reason (the “Restricted Period”), Executive shall
not (i) directly or indirectly, without the prior written consent of the
Company, engage in or invest as an owner, partner, stockholder, licensor,
director, officer, agent or consultant for any Person that conducts a business
that is in competition with a business conducted by the Company or any of its
Affiliates anywhere in the world; or (ii) accept employment or an engagement for
the provision of services in any capacity, including as an employee, director,
consultant or advisor, directly or indirectly, with any Person that conducts a
business that is in competition with a business conducted by the Company or any
of its Affiliates anywhere in the world. For purposes hereof, conducting a
business that is in competition with a business conducted by the Company or any
of its Affiliates shall include the sale, manufacture, distribution or research
and development of any product or service that is similar to a product or
service sold, distributed, marketed or being researched or developed (including
through a joint venture or investment in another entity) by the Company or any
of its Affiliates, including store brand and value brand OTC drug or nutritional
products, extended topical generic prescription pharmaceutical products, infant
nutrition products and any other product or products that the Company or an
Affiliate is marketing or actively planning to market during Executive’s
employment with the Company and, with respect to the period after termination of
employment, during the one-year period following the Date of Termination.
Notwithstanding the foregoing, nothing in this provision shall prevent Executive
from passively owning two percent (2%) or less of the outstanding securities of
any class of any company listed on a national securities exchange or quoted on
an automated quotation system.

(d)    Nonsolicitation of Clients. During Executive’s employment with the
Company and its Affiliates and for the duration of the Restricted Period,
Executive shall not, directly or indirectly, alone or in association with any
other Person, without the prior written consent of the Company, (i) induce or
attempt to induce any client, customer (whether former or current), supplier,
licensee, franchisee, joint venture partner or other business relation of the
Company or any of its Affiliates (collectively, “Clients”) to cease doing
business with the Company or any such Affiliate, (ii) divert all or any portion
of a Client’s business with the Company to any competitor of the Company or any
such Affiliate, or (iii) in any way interfere with the relationship between any
Client, on the one hand, and the Company or any such Affiliate, on the other
hand.

 

13



--------------------------------------------------------------------------------

(e)    Nonsolicitation of Service Providers. During Executive’s employment with
the Company and its Affiliates and for the duration of the Restricted Period,
Executive shall not, directly or indirectly, without the prior written consent
of the Company, (i) actively solicit, recruit or hire any Person who is at such
time, or who at any time during the 12-month period prior to such solicitation
or hiring had been, an employee of the Company or any of its Affiliates,
(ii) solicit or encourage any employee of the Company or any of its Affiliates
to leave the employment of the Company or any of its Affiliates, or
(iii) interfere with the relationship of the Company or any of its Affiliates
with any Person or entity who or that is employed by, a consultant to, or
otherwise engaged to perform services for, the Company or any of its Affiliates.

(f)    Mutual Nondisparagement. From and following the Effective Date, Executive
shall not make, either directly or by or through another Person, any oral or
written negative, disparaging or adverse statements or representations of or
concerning the Company or its Affiliates, any of their clients or businesses or
any of their current or former officers, directors or employees. From and
following the Effective Date, no disparaging or adverse statements or
representations of or concerning Executive shall be made by the Company or
Parent through any authorized statement or by any of their officers or
directors. Notwithstanding the foregoing, subject to Section 7(a) in the case of
Executive, nothing herein shall prohibit Executive, the Company or Parent, or
the Company’s or Parent’s officers and directors from (i) disclosing truthful
information if legally required (whether by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process), (ii) exercising any legally protected whistleblower rights
(including pursuant to Rule 21F under the Securities Exchange Act of 1934), or
(iii) in the case of Executive and the Company’s or Parent’s officers, providing
honest assessments in the course of performing their employment duties in good
faith.

(g)    Return of Property. Executive acknowledges that all documents, records,
files, lists, equipment, computer, software or other property (including
intellectual property) relating to the businesses of the Company or any of its
Affiliates, in whatever form (including electronic), and all copies thereof,
that have been or are received or created by Executive while an employee of the
Company or any of its Affiliates (including Confidential Information) are and
shall remain the property of the Company and its Affiliates, and Executive shall
immediately return such property to the Company upon the Date of Termination
and, in any event, at the Company’s request. Notwithstanding the foregoing,
Executive shall be permitted to retain at all times, including after the Date of
Termination, copies of documents related to his personal compensation, including
this Agreement, and copies of his contacts information and calendar. Executive
further agrees that any property situated on the premises of, and owned by, the
Company or any of its Affiliates, including disks and other storage media,
filing cabinets or other work areas, is subject to inspection by the Company’s
personnel at any time with or without notice.

(h)    Remedies and Injunctive Relief. Executive acknowledges that a violation
by Executive of any of the covenants contained in this Section 7 would cause
irreparable damage to the Company and its Affiliates in an amount that would be
material but not readily ascertainable, and that any remedy at law (including
the payment of damages) would be inadequate. Accordingly, Executive agrees that,
notwithstanding any provision of this Agreement to the contrary, in addition to
any other damages it is able to show, the Company and its Affiliates shall

 

14



--------------------------------------------------------------------------------

be entitled (without the necessity of showing economic loss or other actual
damage) to injunctive relief (including temporary restraining orders,
preliminary injunctions and permanent injunctions), without posting a bond, in
any court of competent jurisdiction for any actual or threatened breach of any
of the covenants set forth in this Section 7 in addition to any other legal or
equitable remedies it may have. In addition, in the event of Executive’s Willful
Restrictive Covenant Breach (as defined in this Section 7(h)), the Company and
its Affiliates shall be entitled to cease payment of the compensation and
benefits contemplated by Section 5 to the extent not previously paid or provided
(including ceasing vesting of outstanding equity incentive awards, but excluding
the Accrued Obligations and Other Benefits), and to the prompt return by
Executive of any portion of such compensation and the value of such benefits
previously paid or provided (including forfeiture of any equity incentive awards
that vested pursuant to Section 5 or the repayment of the value of any equity
incentive awards that vested pursuant to Section 5 that have been exercised or
settled, as applicable). For purposes of this Agreement, “Willful Restrictive
Covenant Breach” means Executive’s material breach of any of the covenants set
forth in this Section 7 which Executive knew, or with due inquiry, should have
known, would constitute such a material breach. The preceding sentences of this
Section 7(h) shall not be construed as a waiver of the rights that the Company
and its Affiliates may have for damages under this Agreement or otherwise, and
all such rights shall be unrestricted. The Restriction Period shall be tolled
during (and shall be deemed automatically extended by) any period during which
Executive is in violation of the provisions of Section 7(c), (d) or (e), as
applicable. In the event that a court of competent jurisdiction determines that
any provision of this Section 7 is invalid or more restrictive than permitted
under the governing law of such jurisdiction, then, only as to enforcement of
this Section 7 within the jurisdiction of such court, such provision shall be
interpreted and enforced as if it provided for the maximum restriction permitted
under such governing law.

(i)    Acknowledgements.

(i)    Executive acknowledges that the Company and its Affiliates have expended
and will continue to expend substantial amounts of time, money and effort to
develop business strategies, employee, customer and other relationships and
goodwill to build an effective organization. Executive acknowledges that the
Company and its Affiliates have a legitimate business interest in and right to
protect its Confidential Information, goodwill and employee, customer and other
relationships, and that the Company and its Affiliates could be seriously
damaged by the disclosure of Confidential Information and the loss or
deterioration of its employee, customer and other relationships. Executive
further acknowledges that the Company and its Affiliates are entitled to protect
and preserve the going concern value of the Company and its Affiliates to the
extent permitted by law.

(ii)    In light of the foregoing acknowledgments, Executive agrees that the
covenants contained in this Agreement are reasonable and properly required for
the adequate protection of the businesses and goodwill of the Company and its
Affiliates. Executive further acknowledges that, although Executive’s compliance
with the covenants contained in this Agreement may prevent Executive from
earning a livelihood in a business similar to the business of the Company and
its Affiliates, Executive’s experience and capabilities are such that Executive
has other opportunities to earn a livelihood and adequate means of support for
Executive and Executive’s dependents.

 

15



--------------------------------------------------------------------------------

(iii)    In light of the acknowledgements contained in this Section 7(i),
Executive agrees not to challenge or contest the reasonableness, validity or
enforceability of any limitations on, and obligations of, him contained in
Section 7 of this Agreement.

8.    Treatment of Certain Payments.

(a)    Anything in this Agreement to the contrary notwithstanding, in the event
the Accounting Firm (as defined below) shall determine that receipt of all
Payments (as defined below) would subject Executive to the excise tax under
Section 4999 of the Code, the Accounting Firm shall determine whether to reduce
any of the Payments paid or payable pursuant to the Agreement (the “Agreement
Payments”) so that the Parachute Value (as defined below) of all Payments, in
the aggregate, equals the Safe Harbor Amount (as defined below). The Agreement
Payments shall be so reduced only if the Accounting Firm determines that
Executive would have a greater Net After-Tax Receipt (as defined below) of
aggregate Payments if the Agreement Payments were so reduced. If the Accounting
Firm determines that Executive would not have a greater Net After-Tax Receipt
(as defined below) of aggregate Payments if the Agreement Payments were so
reduced, Executive shall receive all Agreement Payments to which Executive is
entitled hereunder.

(b)    If the Accounting Firm determines that aggregate Agreement Payments
should be reduced so that the Parachute Value of all Payments, in the aggregate,
equals the Safe Harbor Amount, the Company shall promptly give Executive notice
to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm under this Section 8 shall be binding
upon the Company and its Affiliates and Executive and shall be made as soon as
reasonably practicable and in no event later than 15 days following the Date of
Termination. For purposes of reducing the Agreement Payments so that the
Parachute Value of all Payments, in the aggregate, equals the Safe Harbor
Amount, only amounts payable under this Agreement (and no other Payments) shall
be reduced. The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing the payments and benefits in the following order: (i) cash
payments that may not be valued under Treas. Reg. § 1.280G-1, Q&A-24(c)
(“24(c)”), (ii) equity-based payments that may not be valued under 24(c), (iii)
cash payments that may be valued under 24(c), (iv) equity-based payments that
may be valued under 24(c) and (v) other types of benefits. With respect to each
category of the foregoing, such reduction shall occur first with respect to
amounts that are not “deferred compensation” within the meaning of Section 409A
of the Code and next with respect to payments that are deferred compensation
within the meaning of Section 409A of the Code, in each case, beginning with
payments or benefits that are to be paid the farthest in time from the
determination of the Accounting Firm. All reasonable fees and expenses of the
Accounting Firm shall be borne solely by the Company.

(c)    To the extent requested by Executive, the Company shall cooperate with
Executive in good faith in valuing, and the Accounting Firm shall take into
account the value of, services provided or to be provided by Executive
(including Executive’s agreeing to refrain from performing services pursuant to
a covenant not to compete or similar covenant, before, on or after the date of a
change in ownership or control of the Company (within the meaning of

 

16



--------------------------------------------------------------------------------

Q&A-2(b) of the final regulations under Section 280G of the Code), such that
payments in respect of such services may be considered reasonable compensation
within the meaning of Q&A-9 and Q&A-40 to Q&A-44 of the final regulations under
Section 280G of the Code and/or exempt from the definition of the term
“parachute payment” within the meaning of Q&A-2(a) of the final regulations
under Section 280G of the Code in accordance with Q&A-5(a) of the final
regulations under Section 280G of the Code.

(d)    The following terms shall have the following meanings for purposes of
this Section 8:

(i)    “Accounting Firm” shall mean a nationally recognized certified public
accounting firm or other professional organization that is a certified public
accounting firm recognized as an expert in determinations and calculations for
purposes of Section 280G of the Code that is selected by the Company prior to a
Change in Control for purposes of making the applicable determinations
hereunder, which firm shall not, without Executive’s consent, be a firm serving
as accountant or auditor for the Person effecting the Change in Control.

(ii)    “Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to Executive’s taxable income for the
immediately preceding taxable year, or such other rate(s) as the Accounting Firm
reasonably determines to be likely to apply to Executive in the relevant tax
year(s).

(iii)    “Parachute Value” of a Payment shall mean the present value as of the
date of the change of control for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a “parachute payment” under
Section 280G(b)(2) of the Code, as determined by the Accounting Firm for
purposes of determining whether and to what extent the excise tax under
Section 4999 of the Code will apply to such Payment.

(iv)    “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of Executive, whether paid or payable pursuant to the Agreement or
otherwise.

(v)    “Safe Harbor Amount” shall mean 2.99 times Executive’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code.

9.    Successors. This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Executive’s legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and
their respective successors and assigns. As used in this Agreement, “Parent” and
“Company” shall mean Parent and the Company as hereinbefore defined and any
successor to their respective businesses and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise.

 

17



--------------------------------------------------------------------------------

10.    Indemnification. Parent and the Company shall indemnify Executive and
hold Executive harmless to the fullest extent permitted by the laws of the
Republic of Ireland and the State of Michigan, respectively, against and in
respect of any and all actions, suits, proceedings, claims, demands, judgments,
costs, expenses, losses, and damages (including advances of attorneys’ fees and
expenses, subject to Executive’s written undertaking at the time of such advance
payment to refund such amounts if thereafter a final non-appealable court order
holds that Executive is not entitled to be so indemnified) resulting from
Executive’s good faith performance of Executive’s duties and obligations with
the Company and its Affiliates. Parent and the Company shall cover Executive
under directors’ and officers’ liability insurance both during and, while
potential liability exists, after employment or non-employment service as a
director or officer, as applicable, in the same amount and to the same extent as
Parent and the Company cover their other officers and directors. These
obligations shall survive the termination of Executive’s employment with the
Company and its Affiliates. If any proceeding is brought or threatened against
Executive in respect of which indemnity may be sought against the Company or its
Affiliates pursuant to the foregoing, Executive shall notify the Company
promptly in writing of the institution of such proceeding and the Company or its
Affiliates shall assume the defense thereof and the employment of counsel and
payment of all fees and expenses; provided, however, that if a conflict of
interest exists between the Company or its applicable Affiliate and Executive
such that it is not legally practicable for the Company or its applicable
Affiliate to assume Executive’s defense, Executive shall be entitled to retain
separate counsel reasonably acceptable to the Company or its applicable
Affiliate and the Company or its applicable Affiliate shall assume payment of
all reasonable fees and expenses of such counsel.

11.    Miscellaneous.

(a)    Governing Law and Dispute Resolution. This Agreement shall be governed by
and construed in accordance with the laws of the State of Michigan, without
reference to principles of conflict of laws. The parties irrevocably submit to
the jurisdiction of any state or federal court sitting in or for Allegan or Kent
Counties, Michigan with respect to any dispute arising out of or relating to
this Agreement or the Release, and each party irrevocably agrees that all claims
in respect of such dispute or proceeding shall be heard and determined in such
courts. The parties hereby irrevocably waive, to the fullest extent permitted by
law, any objection that they may now or hereafter have to the venue of any
dispute arising out of or relating to this Agreement or the transactions
contemplated hereby brought in such court or any defense of inconvenient forum
for the maintenance of such dispute or proceeding. Each party agrees that a
judgment in any such dispute may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law. THE PARTIES HEREBY WAIVE A
TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTER CLAIM BROUGHT OR
ASSERTED BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER ON ANY MATTERS
WHATSOEVER ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT.

 

18



--------------------------------------------------------------------------------

(b)    Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

If to Executive: To the most recent address on the payroll file with the
Company,

with a copy, which shall not constitute notice, to:

Vedder Price P.C.

222 North LaSalle Street

Chicago, Illinois 60601

Attention:

Robert Simon

If to the Company:

Perrigo Management Company

515 Eastern Avenue

Allegan, Michigan 49010

Attention: General Counsel

Senior Vice President of Global Human Resources

with a copy to Parent:

Perrigo Company plc

Treasury Building

Lower Grand Canal Street

Dublin 2 Ireland

Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Unless otherwise specified herein, such notices
or other communications will be deemed effective (a) on the date received by the
addressee, if delivered by hand or (b) three business days after being sent by
registered or certified mail.

(c)    Acknowledgements; Representations. Prior to execution of this Agreement,
Executive was advised by the Company of Executive’s right to seek independent
advice from an attorney of Executive’s own selection regarding this Agreement.
Executive acknowledges that he has entered into this Agreement knowingly and
voluntarily and with full knowledge and understanding of the provisions of this
Agreement after being given the opportunity to consult with counsel. Executive
represents that, in entering into this Agreement, Executive is not relying on
any statements or representations made by any of the directors, officers,
employees or agents of the Company and its Affiliates that are not expressly set
forth herein, and that Executive is relying only upon Executive’s own judgment
and any advice provided by Executive’s attorney. Further, Executive represents
and warrants that (i) Executive is not subject to any contract, arrangement,
policy or understanding, or to any statute, governmental rule or regulation,
that in any way limits Executive’s ability to enter into and fully perform
Executive’s obligations under this Agreement, (ii) Executive is not otherwise
unable to enter into and fully perform Executive’s obligations under this
Agreement and (iii) Executive has not engaged in any conduct, the occurrence
and/or publicity of which, due to Executive’s affiliation with the Company or
any of its Affiliates, is or could be harmful to, or otherwise reflect
negatively on, the Company and/or any of its Affiliates. In the event of any
breach of any of the representations, in the preceding sentence, the Company may
terminate this Agreement and Executive’s employment without any liability owing
to Executive.

 

19



--------------------------------------------------------------------------------

(d)    Cooperation. Executive agrees that upon the reasonable request of the
Company or its Affiliates following Executive’s termination of employment,
Executive shall use reasonable efforts to assist and cooperate with the Company
or its Affiliates in connection with the defense or prosecution of any claim
that may be made against or by the Company or its Affiliates, or in connection
with any ongoing or future investigation or dispute or claim of any kind
involving the Company or its Affiliates, including any proceedings before any
arbitral, administrative, regulatory, judicial, legislative or other body or
agency. Executive will be entitled to reimbursement for any reasonable
out-of-pocket expenses (including travel expenses and attorneys’ fees) incurred
in connection with providing such assistance.

(e)    Invalidity. If any term or provision of this Agreement or the application
thereof to any person or circumstance shall to any extent be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those to which it is invalid
or unenforceable shall not be affected thereby, and each term and provision of
this Agreement shall be valid and be enforced to the fullest extent permitted by
law.

(f)    Survivability. The provisions of this Agreement that by their terms call
for performance subsequent to the termination of either Executive’s employment
or this Agreement (including the terms of Sections 5, 7 and 10) shall so survive
such termination.

(g)    Section Headings; Construction. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation hereof. For purposes of this Agreement,
the term “including” shall mean “including, without limitation.”

(h)    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

(i)    Tax Withholding. The Company may withhold from any amounts payable under
this Agreement such Federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

(j)    Section 409A.

(i)    General. It is intended that payments and benefits made or provided under
this Agreement shall not result in penalty taxes or accelerated taxation
pursuant to Section 409A of the Code. Any payments that qualify for the
“short-term deferral” exception, the separation pay exception or another
exception under Section 409A of the Code shall be paid under the applicable
exception. For purposes of the limitations on nonqualified deferred compensation
under Section 409A of the Code, each payment of compensation under this
Agreement shall be treated as a separate payment of compensation. All payments
to be made upon a termination of employment under this Agreement may only be
made upon a “separation from service” under Section 409A of the Code to the
extent necessary in order to avoid the imposition of penalty taxes on

 

20



--------------------------------------------------------------------------------

Executive pursuant to Section 409A of the Code. In no event may Executive,
directly or indirectly, designate the calendar year of any payment under this
Agreement, and to the extent required by Section 409A of the Code, any payment
that may be paid in more than one taxable year (depending on the time that
Executive executes the Release) shall be paid in the later taxable year.

(ii)    Reimbursements and In-Kind Benefits. Notwithstanding anything to the
contrary in this Agreement, all reimbursements and in-kind benefits provided
under this Agreement that are subject to Section 409A of the Code shall be made
in accordance with the requirements of Section 409A of the Code, including,
where applicable, the requirement that (A) any reimbursement is for expenses
incurred during Executive’s lifetime (or during a shorter period of time
specified in this Agreement); (B) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (C) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (D) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

(iii)    Delay of Payments. Notwithstanding any other provision of this
Agreement to the contrary, if Executive is considered a “specified employee” for
purposes of Section 409A of the Code (as determined in accordance with the
methodology established by the Company and its Affiliates as in effect on the
Termination Date), any payment that constitutes nonqualified deferred
compensation within the meaning of Section 409A of the Code that is otherwise
due to Executive under this Agreement during the six-month period immediately
following Executive’s separation from service (as determined in accordance with
Section 409A of the Code) on account of Executive’s separation from service
shall be accumulated and paid to Executive on the first business day of the
seventh month following his separation from service (the “Delayed Payment
Date”), to the extent necessary to prevent the imposition of tax penalties on
Executive under Section 409A of the Code. If Executive dies during the
postponement period, the amounts and entitlements delayed on account of
Section 409A of the Code shall be paid to the personal representative of his
estate on the first to occur of the Delayed Payment Date or 30 calendar days
after the date of Executive’s death.

(k)    Amendments. No provision of this Agreement shall be modified or amended
except by an instrument in writing duly executed by the parties hereto. No
custom, act, payment, favor or indulgence shall grant any additional right to
Executive or be deemed a waiver by the Company of any of Executive’s obligations
hereunder or release Executive therefrom or impose any additional obligation
upon the Company. No waiver by any party of any breach by the other party of any
term or provision hereof shall be deemed to be an assent or waiver by any party
to or of any succeeding breach of the same or any other term or provision. This
Agreement is personal to and shall not be assignable by any party, but shall
inure to the benefit of the parties hereto and their respective heirs,
beneficiaries, successors and assigns.

 

21



--------------------------------------------------------------------------------

(l)    Entire Agreement. This Agreement (including the Exhibits hereto)
constitutes the entire agreement of the parties hereto in respect of the terms
and conditions of Executive’s employment with the Company and its Affiliates,
including his severance entitlements, and, as of the Effective Date, supersedes
and cancels in their entirety all prior understandings, agreements and
commitments, whether written or oral, relating to the terms and conditions of
employment between Executive, on the one hand, and the Company or its
Affiliates, on the other hand. In the event of any inconsistency between this
Agreement and any other plan, program, practice or agreement in which Executive
is a participant or a party, this Agreement shall control unless such other
plan, program, practice or agreement specifically refers to this Agreement as
not so controlling.

[Signature page follows]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and the Company,
pursuant to the authorization from its board of directors, has caused these
presents to be executed in its name on its behalf, all as of the date first
above written.

 

/s/ Murray S. Kessler

Murray S. Kessler PERRIGO MANAGEMENT COMPANY By:  

/s/ Todd. W. Kingma

Name:   Todd W. Kingma Title:   Executive Vice President, General Counsel and
Secretary

[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------

Exhibit A

GENERAL RELEASE OF CLAIMS

THIS GENERAL RELEASE OF CLAIMS (this “Release”) is executed by Murray S. Kessler
(“Executive”) as of the date set forth on the signature page hereto.

1.    General Release and Waiver of Claims.

(a)    Release. In consideration of the payments and benefits afforded under the
employment agreement, dated as of October 8, 2018, by and between Perrigo
Management Company, a Michigan corporation (the “Company”) and Executive (the
“Employment Agreement”), and after consultation with counsel, Executive and each
of Executive’s respective heirs, executors, administrators, representatives,
agents, successors and assigns (collectively, the “Releasors”) hereby
irrevocably and unconditionally release and forever discharge the Company and
its subsidiaries and Affiliates (including, but not limited to “Parent”) (as
such terms are defined in the Employment Agreement) and each of their respective
officers, employees, directors and agents (“Releasees”) from any and all claims,
actions, causes of action, rights, judgments, obligations, damages, demands,
accountings or liabilities of whatever kind or character (collectively,
“Claims”) that the Releasors may have arising out of Executive’s employment
relationship with and service as an employee, officer or director of the Company
and its subsidiaries and affiliates, and the termination of any such
relationship or service, in each case up to and including Executive’s date of
termination. Executive acknowledges that the foregoing sentence includes Claims
arising under Federal, state or local laws, statutes, orders or regulations that
relate to the employment relationship or prohibiting employment discrimination,
including Claims under Title VII of the Civil Rights Act of 1964; The Civil
Rights Act of 1991; Sections 1981 through 1988 of Title 42 of the United States
Code; the Employee Retirement Income Security Act of 1974; the Immigration
Reform and Control Act; the Sarbanes-Oxley Act of 2002; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act; the Equal Pay Act;
the Fair Credit Reporting Act; Occupational Safety and Health Act; state
equivalents of the foregoing statutes, including without limitation the Michigan
Elliott Larsen Civil Rights Act, the Michigan Persons with Disabilities Civil
Rights Act, and the Michigan Whistleblowers’ Protection Act; and any other
federal, state or local civil, human rights, bias, whistleblower,
discrimination, retaliation, compensation, employment, labor or other local,
state or federal law, regulation or ordinance. Notwithstanding anything
contained herein to the contrary, this Release specifically excludes and shall
not affect: (i) the obligations of the Company or its affiliates set forth in
the Employment Agreement and to be performed after the date hereof, including
without limitation under in Sections 5, 8 and 10 thereof, or under any other
benefit plan, agreement, arrangement or policy of the Company or its affiliates
that is applicable to Executive and that, in each case, by its terms, contains
obligations that are to be performed after the date hereof by the Company or its
affiliates; (ii) any indemnification or similar rights Executive has as a
current or former officer, director, employee or agent of the Company or its
affiliates, including, without limitation, any and all rights thereto under
applicable law, the bylaws or other governance documents or such entities, or
any rights with respect to coverage under any directors’ and officers’ insurance
policies and/or indemnification agreements; (iii) any Claim the Releasors may
have as the holder or beneficial owners of securities of the Company or its
affiliates or other rights relating to securities or equity awards in respect of
the common stock of the Company or its affiliates; (iv) rights to accrued but
unpaid salary, paid time off, vacation or other compensation due through the
date of termination of



--------------------------------------------------------------------------------

employment; (v) any unreimbursed business expenses; (vi) benefits or the right
to seek benefits under applicable workers’ compensation and/or unemployment
compensation statutes; and (vii) any Claims that may arise in the future from
events or actions occurring after Executive’s date of termination of employment
or that Executive may not by law release through an agreement such as this.

(b)    Specific Release of ADEA Claims. In further consideration of the payments
and benefits provided to Executive under the Employment Agreement, the Releasors
hereby unconditionally release and forever discharge the Releasees from any and
all Claims that the Releasors may have as of the date Executive signs this
Release arising under the Federal Age Discrimination in Employment Act of 1967,
as amended, and the applicable rules and regulations promulgated thereunder
(“ADEA”). By signing this Release, Executive hereby acknowledges and confirms
the following: (i) Executive was advised by the Company in connection with
Executive’s termination of employment to consult with an attorney of Executive’s
choice prior to signing this Release and to have such attorney explain to
Executive the terms of this Release, including, without limitation, the terms
relating to Executive’s release of claims arising under ADEA, and Executive has
in fact consulted with an attorney; (ii) Executive was given a period of not
fewer than [twenty-one (21)] [forty-five (45)] calendar days to consider the
terms of this Release and to consult with an attorney of Executive’s choosing
with respect thereto; and (iii) Executive knowingly and voluntarily accepts the
terms of this Release. Executive also understands that Executive has seven
(7) calendar days following the date on which Executive signs this Release
within which to revoke the release contained in this Section 1(b), by providing
the Company a written notice of Executive’s revocation of the release and waiver
contained in this Section 1(b).

(c)    No Assignment. Executive represents and warrants that Executive has not
assigned any of the Claims being released under this Release.

2.    Proceedings. Executive has not filed, and agrees not to initiate or cause
to be initiated on Executive’s behalf, any complaint, charge, claim or
proceeding against the Releasees with respect to any Claims released under
Section 1(a) or (b) before any local, state or federal agency, court or other
body (each, individually, a “Proceeding”), and agrees not to participate
voluntarily in any Proceeding involving such Claims; provided, however, and
subject to the immediately following sentence, nothing set forth here in
intended to or shall interfere with Executive’s right to participate in a
Proceeding with any appropriate federal, state, or local government agency
enforcing discrimination laws, nor shall this Release prohibit Executive from
cooperating with any such agency in its investigation. Executive waives any
right Executive may have to benefit in any manner from any relief (whether
monetary or otherwise) arising out of any Proceeding involving such Claims.
Notwithstanding the foregoing, the term Proceeding shall not include any
complaint, charge, claim or proceeding with respect to the obligations of the
Company to Executive under the Employment Agreement or in respect of any other
matter described in the proviso to Section 1(a), and Executive retains all of
Executive’s rights in connection with the same.

3.    Severability Clause. In the event any provision or part of this Release is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Release, will be inoperative.

 

2



--------------------------------------------------------------------------------

4.    No Admission. Nothing contained in this Release will be deemed or
construed as an admission of wrongdoing or liability on the part of the
Releasees.

5.    Governing Law and Venue. All matters affecting this Release, including the
validity thereof, are to be governed by, and interpreted and construed in
accordance with, the laws of the State of Michigan applicable to contracts
executed in and to be performed in that State.

6.    Counterparts. This Release may be executed in counterparts and each
counterpart will be deemed an original.

7.    Notices. All notices, requests, demands or other communications under this
Release shall be in writing and shall be deemed to have been duly given when
delivered in person or deposited in the United States mail, postage prepaid, by
registered or certified mail, return receipt requested, to the party to whom
such notice is being given as follows:

As to Executive:

Executive’s last address on the books and records of the Company

As to the Company:

Perrigo Management Company

515 Eastern Avenue

Allegan, Michigan 49010

Attention: General Counsel

Senior Vice President of Global Human Resources

With a copy to Parent:

Perrigo Company plc

Treasury Building

Lower Grand Canal Street

Dublin 2 Ireland

Attention: General Counsel

Any party may change his, her or its address or the name of the person to whose
attention the notice or other communication shall be directed from time to time
by serving notice thereof upon the other party as provided herein.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS READ THIS RELEASE AND THAT EXECUTIVE
FULLY KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT EXECUTIVE HEREBY
EXECUTES THE SAME AND MAKES THIS RELEASE AND THE RELEASE PROVIDED FOR HEREIN
VOLUNTARILY AND OF EXECUTIVE’S OWN FREE WILL.

IN WITNESS WHEREOF, Executive has executed this Release on the date set forth
below.

 

 

Murray S. Kessler Dated as of:  

 

[Signature Page to General Release]

 

A-4